Citation Nr: 1752673	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-23 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome prior to June 6, 2016, and over 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Service connection for a left knee disorder was granted with an initial noncompensable rating assigned.  This was increased to 10 percent disabling, following an examination on June 6, 2016.  The issue has been recharacterized as set forth on the title page.

The Veteran testified before a Veterans Law Judge, who is no longer at the Board, during a February 2016 Travel Board hearing; a transcript is of record.  Subsequently, this appeal has been reassigned to the undersigned Veterans Law Judge, and the Veteran was notified of his right to request another hearing with the current Judge.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707; 38 C.F.R. § 19.3(b).  The Veteran notified the Board in September 2017 of his intention to waive his right to another hearing.  

The Board previously remanded this case for additional development in March 2016.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The Veteran's left knee patellofemoral syndrome is not manifest by flexion limited to 45 degrees or less, extension limited to 10 degrees or more, instability, subluxation or ankylosis of the knee joint or other impairment of the tibia or fibula.  There is noncompensable limitation of left knee motion, with pain throughout the appeal period.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating in excess of 10 percent but no higher for service-connected left knee patellofemoral syndrome have been met prior to June 6, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5299-5261 (2017).

2. The criteria for a rating in excess of 10 percent for a left knee disorder have not been met at any time during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5299-5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C. § 5103 (a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim is not necessary.  

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA treatment records and providing adequate VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness in adjudicating his increased rating claim.  38 C.F.R. § 3.159 (c) (2017). 

Further, as the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. Increased Rating

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disability rating for slight impairment, 20 percent rating for a moderate impairment, and 30 percent rating for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 and 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2016). 

The Veteran originally sought for a compensable initial rating for his left knee disability.  Currently, the Veteran's left knee disability has been evaluated as 10 percent disabling, effective June 6, 2016, based on the pain associated with his left knee disability that the AOJ found reported in the VA examination conducted on that date.  

Having reviewed the evidence of record, the Board finds that an increased initial evaluation of 10 percent is warranted at any stage during the appeal based on the consistent reporting of the pain associated with his left knee disability by the Veteran throughout the appeal period even prior to June 6, 2016.  Resolving reasonable doubt in his favor, the 10 percent rating is warranted throughout the appeal period.  A higher rating however, is not in order.

The Veteran underwent a VA examination in December 2008.  The Veteran reported having symptoms of weakness, swelling, giving way, lack of endurance, and fatigability.  The Veteran described that the pain was felt in the inner side of his left knee, which occurred constantly and traveled to the shin.  Pain was aching and sharp, evaluated at 8 out of 10.  Pain came spontaneously and relieved spontaneously.  Reported functional impairment was inability to run, kneel, squat, or climb stairs for any length of time.  His left knee flexion was determined to be 140 degrees and extension 0 degree.  No instability was noted.

In February 2016, the Veteran testified at a Travel Board hearing.  He reported that he had pain deep within the knee as well as feelings of pressure and soreness.  He also stated that he felt overall weakness.  

Following the March 2016 Board remand, the Veteran underwent another VA examination in June 2016.  The flexion then was determined to be between 0 to 140 degrees and extension between 140 to 0 degrees.  Pain was observed with flexion and upon patella compression on the left knee cap.  The severity of pain was mild to mild moderate.  There was no evidence of pain with weight bearing, but there was objective evidence of crepitus.  Pain was found to limit functional ability with repeated use over a period of time.  ROM after repeated use was: flexion between 0 to 140 degrees and extension between 140 and 0 degrees.  The Veteran reported that his knee became more painful when it was damp and cold.  Pain also limited functional ability with flare ups.  The ROM during flare ups was: flexion between 0 to 140 degrees and extension between 140 and 0 degrees.  He reported that he had to avoid kneeling and squatting due to pain.  No ankylosis was found.  Normal results were obtained in knee stability testings.  It was noted that an MRI showed effusion and partial tear of the ACL in his left knee.  

In July 2016, the AOJ assigned a 10 percent rating for the Veteran's left knee disability effective June 6, 2016 due to the painful motion of the knee under 38 C.F.R. § 4.59.  The effective date was set to the date of the VA examination.  That examination again showed not clinical evidence of instability.

Most recently, the Veteran had a VA examination for right knee evaluation in March 2017.  Along with his right knee, the examiner evaluated his left knee.  The left knee flexion was between 0 to 140 degrees and extension between 140 to 0 degrees.  ROM upon repetitive use was:  flexion between 0 to 130 degrees and extension between 130 to 0 degrees.  Pain limited the functional ability in repetitive use.  ROM in flare ups was observed to be:  flexion between 0 to 120 degrees and extension between 120 to 0 degrees.  Pain and weakness were noted to limit functional ability during flare ups.  Interference with sitting and standing was noted for the left knee.  But no ankylosis was observed.   Slight lateral instability was complained of for the left knee, but no subluxation was found.  Joint stability tests for his left knee yielded normal results.  Functional impact was found to be inability to walk more than a short period of time without feeling pain.  And it was reported that he experienced pain with standing and making quick movements.  There was no evidence of pain on passive ROM or non weight-bearing testing of the left knee.  

The Board finds that the preponderance of the evidence is for finding that a compensable rating of 10 percent but no higher is warranted throughout the appeal period.  Absent evidence of compensable limitation of motion either on flexion or extension, or evidence of ankylosis, or impairment of the tibia, fibula, or meniscus, an evaluation in excess of 10 percent is not warranted based on limitation of motion or impairment of the knee joint, tibia, or fibula, at any point during the appeal period.  The Board acknowledges the Veteran's subjective complaints of pain and swelling.  However, objective testings found no evidence of instability or subluxation of the right knee joint; therefore, a separate evaluation under Diagnostic Code 5257 is not warranted.

Although it acknowledges the Veteran's complaints of pain, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the left knee to a compensable level and, as such, does not serve as a basis for an evaluation in excess of 10 percent at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected left knee disability based on limitation of motion at any point during the appeal period.  As a preponderance of the evidence is against an evaluation higher than 10 percent at any point during the appeal period this rule does not apply and the claim must be denied.


ORDER

Entitlement to an initial 10 percent rating, but no higher, for patellofemoral syndrome of the left knee is granted prior to June 6, 2016, subject to the law and regulations governing the award of monetary benefits. 

An evaluation in excess of 10 percent at any time during the appeal period is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


